No opinion was delivered, but the following order was entered in the case:
This day came again the parties by counsel, and the court *619having maturely considered the petition aforesaid and the arguments of counsel, is of opinion that section 5 of an act approved March 6, 1890, as amended by an act passed March 7, 1900, “prescribing the mode of obtaining license to sell wine, ardent spirits, malt liquors or any mixture thereof,” confers upon the circuit courts power to entertain an appeal from, and to review the action of, corporation and hustings courts in respect to granting or refusing such licenses; and, being further of opinion that by virtue of section 14 of Article VI. of the Constitution of this Commonwealth, corporation and hustings courts are vested “with similar jurisdiction which may be given by law” to the circuit courts,' and are therefore of co-ordinate dignity with the circuit courts, and being further of opinion that the act aforesaid, in so far as it undertakes to confer appellate power upon the circuit court by appeal, writ of error, or supersedeas, to review an action of the corporation or hustings courts, is, for the reasons aforesaid, null and void. It is therefore adjudged and ordered that a writ of prohibition be awarded according to the prayer of said petition, commanding the defendants to proceed no further in the Circuit Court of the city of Newport News, upon the appeal granted in the Corporation Court of the city of Newport News to said Circuit Court, in the matter of the application of Charles Delaney for a license to sell wine, ardent spirits, malt liquors or any mixture thereof; and it is further adjudged and ordered that the service of an office copy of this order upon the said defendants shall have the same force and effect as the execution upon them of a writ of prohibition issued in pursuance hereof. And it is further adjudged and ordered that the plaintiff recover against the defendant, except the said J. W. G. Blackstone, Judge as aforesaid, their costs by them expended in the prosecution of this proceeding.
Which is ordered to be certified to the said Circuit Court of the city of Newport News.

Writ awarded.